


110 HR 2806 IH: Safety Net Enhancement Act
U.S. House of Representatives
2007-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2806
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2007
			Mr. English of
			 Pennsylvania (for himself, Mr.
			 McCotter, Mrs. Capito, and
			 Mr. Gerlach) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reform the Federal unemployment benefits system, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Safety Net Enhancement Act.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Administrative Reforms
					Sec. 101. Extended benefits trigger.
					Sec. 102. Increase and decrease in earnings credited to State
				accounts when States meet or fail to meet funding goals.
					Sec. 103. Interest-free advances to State accounts in
				Unemployment Trust Fund restricted to States which meet funding
				goals.
					Sec. 104. State collection of Federal unemployment
				tax.
					Sec. 105. Required distribution of State-specific information
				packets.
					Title II—Repeal of tax on unemployment compensation
					Sec. 201. Repeal of tax on unemployment
				compensation.
					Title III—Safety Net Review Commission
					Sec. 301. Establishment.
					Sec. 302. Function.
					Sec. 303. Members.
					Sec. 304. Staff and other assistance.
					Sec. 305. Compensation.
					Sec. 306. Report.
					Sec. 307. Termination.
				
			IAdministrative
			 Reforms
			101.Extended benefits
			 trigger
				(a)In
			 generalSection 203(d) of the Federal-State Extended Unemployment
			 Compensation Act of 1970 (26 U.S.C. 3304 note) is amended—
					(1)in subparagraph
			 (B) of paragraph (1), by striking 5 per centum and inserting
			 4 per centum, and
					(2)in the first flush
			 sentence following paragraph (2), by striking 5 and inserting
			 4.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to weeks
			 of unemployment beginning 6 months or more after the date of the enactment of
			 this Act.
				102.Increase and
			 decrease in earnings credited to State accounts when States meet or fail to
			 meet funding goals
				(a)In
			 generalSection 904 of the Social
			 Security Act (42 U.S.C. 1104) is amended by adding at the end the
			 following new subsection:
					
						(h)Increase and
				decrease in amount of earnings allocated to state accounts when states meet or
				fail To meet funding goals(1)If the average daily
				balance in a State account in the Unemployment Trust Fund for any calendar
				quarter exceeds the funding goal of such State, the amount otherwise creditable
				to such account under subsection (e) for such quarter shall be increased by the
				interest premium on such excess. If the average daily balance in such a State
				account for any calendar quarter is less than the funding goal of such State,
				the amount otherwise creditable to such account under subsection (e) for such
				quarter shall be decreased by the interest penalty.
							(2)Paragraph (1) shall not apply with
				respect to any interest premium or interest penalty to the extent that such
				application would result in an increase or decrease of more than $2,500,000 in
				the amount creditable to any State account for any calendar quarter.
							(3)For purposes of this subsection, the
				term interest premium means, for any calendar quarter—
								(A)with respect to the State with the
				largest percentage value of excess of the average daily balance in the State
				account in the Unemployment Trust Fund over the funding goal of such State,
				one-half of one percent of the amount of such excess, and
								(B)with respect to each other State, the
				product of—
									(i)the amount of the excess of the
				average daily balance in the State account in the Unemployment Trust Fund over
				the funding goal of such State, and
									(ii)the percentage which bears the
				same ratio to one-half of one percent as—
										(I)the percentage value of such excess,
				bears to
										(II)the percentage value of the excess of
				the State referred to in subparagraph (A).
										The
				Secretary shall make appropriate adjustments in the interest premium for any
				calendar quarter if the aggregate interest premiums payable for such quarter
				exceed the aggregate interest penalties for such quarter.(4)For purposes of this subsection, the
				term interest penalty means, for any calendar quarter—
								(A)with respect to the State with the
				largest percentage value of excess of the funding goal of such State over the
				average daily balance in the State account in the Unemployment Trust Fund,
				one-half of one percent of the amount otherwise creditable to such account
				under subsection (e), and
								(B)with respect to each other State, the
				product of—
									(i)the amount otherwise creditable to
				such account under subsection (e), and
									(ii)the percentage which bears the
				same ratio to one-half of one percent as—
										(I)the percentage value of the excess of the
				funding goal of the State over such average daily balance of such State, bears
				to
										(II)the percentage value of such excess of
				the State referred to in subparagraph (A).
										(5)For purposes of this subsection, the
				term funding goal means, for any State for any calendar quarter,
				the average of the unemployment insurance benefits paid by such State during
				each of the 3 years, in the 20-year period ending with the calendar year
				containing such calendar quarter, during which the State paid the greatest
				amount of unemployment benefits.
							(6)For purposes of this subsection, the
				term percentage value means—
								(A)with respect to any excess of the
				average daily balance in a State account in the Unemployment Trust Fund over
				the funding goal of such State, the percentage which such excess bears to such
				funding goal, and
								(B)with respect to any excess of such
				funding goal over such average daily balance, the percentage which such excess
				bears to such funding
				goal.
								.
				(b)Conforming
			 amendments
					(1)Amounts credited
			 to State accountsSubsection (e) of section 904 of the
			 Social Security Act (42 U.S.C.
			 1104(e)) is amended in the first sentence by inserting (as modified by
			 subsection (h)) after a proportionate part.
					(2)Interest rate on
			 repayment of advances determined without regard to interest premiums or
			 penalties on amounts credited to state accountsSubparagraph (A)
			 of section 1202(b)(4) of such Act (42 U.S.C. 1322(b)(4)) is amended by
			 inserting (determined without regard to section 904(h)) after
			 preceding calendar year.
					(c)ReportNot
			 later than 6 months after the date of the enactment of this Act, the Secretary
			 of Labor shall submit to the Congress a report recommending sources of funding
			 for the crediting of interest premiums under subsection (h) of section 904 of
			 the Social Security Act (42 U.S.C.
			 1104), as added by this section, in the event that the imposition of interest
			 penalties under such subsection is insufficient to fund such premiums.
				(d)Effective
			 DateThe amendments made by this section shall apply to calendar
			 years beginning after December 31, 2010.
				103.Interest-free
			 advances to State accounts in Unemployment Trust Fund restricted to States
			 which meet funding goals
				(a)In
			 generalSubparagraph (C) of section 1202(b)(2) of the
			 Social Security Act (42 U.S.C.
			 1322(b)(2)) is amended to read as follows:
					
						(C)the average daily balance in the
				account of such State in the Unemployment Trust Fund for each of 4 of the 5
				calendar quarters preceding the calendar quarter in which such advances were
				made exceeds the funding goal of such State (as defined in section
				904(h)).
						
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to calendar
			 years beginning after the date of the enactment of this Act.
				104.State collection
			 of Federal unemployment tax
				(a)In
			 GeneralChapter 23 of the Internal Revenue Code of 1986 (relating
			 to Federal Unemployment Tax Act) is amended by redesignating section 3311 as
			 section 3312 and by inserting after section 3310 the following new
			 section:
					
						3311.State
				collection of tax
							(a)In
				generalAt the election of any State which is certified as
				provided in section 3304, each employer who pays contributions, with respect to
				any wages, into an unemployment fund maintained under the unemployment
				compensation law of such State shall submit the tax imposed by this chapter
				with respect to such wages to such State rather than to the Secretary.
							(b)Coordination
				with depositary requirementsPayment under subsection (a) of the
				tax imposed by this chapter with respect to any wages shall be treated as
				timely paid for purposes of this title if paid by the employer to the State at
				the same time as a timely paid payment, with respect to such wages, of
				contributions into an unemployment fund maintained under the unemployment
				compensation law of such State.
							(c)Exception for
				payments not timely paidSubsection (a) shall not apply to any
				payment of the tax imposed by this chapter which is not paid by an employer on
				or before the last date on which such payment would be treated as timely paid
				under subsection (b).
							(d)Federal tax
				transferred to SecretaryEach State making an election under
				subsection (a) shall transmit to the Secretary, at the time and in the manner
				prescribed by the Secretary, the amount of the tax imposed by this chapter
				which is submitted to such State under subsection (a) and a copy of the State
				tax return of each employer making such a submission. The Secretary may, after
				consultation with such organizations or other entities as the Secretary
				considers appropriate, prescribe regulations requiring that additional
				information be submitted by such State with respect to the amount of such tax
				payable by such
				employer.
							.
				(b)Clerical
			 amendmentThe table of sections for chapter 23 of such Code is
			 amended by striking the item relating to section 3311 and inserting the
			 following new items:
					
						
							Sec. 3311. State collection of
				tax.
							Sec. 3312. Short
				title.
						
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
				105.Required
			 distribution of State-specific information packets
				(a)In
			 GeneralSubsection (a) of section 3304 of the Internal Revenue
			 Code of 1986 (relating to approval of State laws) is amended by striking
			 and at the end of paragraph (18), by striking the period at the
			 end of paragraph (19) and inserting ; and, and by adding at the
			 end the following new paragraph:
					
						(20)the State will
				distribute to unemployed individuals State-specific information packets
				explaining unemployment insurance eligibility
				conditions.
						.
				(b)Effective
			 DateThe amendment made by subsection (a) shall apply to
			 certifications of States for 2008 and thereafter, except that section
			 3304(a)(20) of the Internal Revenue Code of 1986, as added by subsection (a),
			 shall not be a requirement for the State law of any State prior to July 1,
			 2009, if the legislature of such State does not meet in a regular session which
			 closes during the calendar year 2008.
				IIRepeal of tax on
			 unemployment compensation
			201.Repeal of tax
			 on unemployment compensation
				(a)In
			 generalSection 85 of the Internal Revenue Code of 1986 is hereby
			 repealed.
				(b)Conforming
			 amendments
					(1)Subsection (p) of
			 section 3402 of such Code is amended by striking paragraph (2) and by
			 redesignating paragraph (3) as paragraph (2).
					(2)Section 6050B of
			 such Code (relating to returns relating to unemployment compensation) is hereby
			 repealed.
					(3)The table of
			 sections for part II of subchapter B of chapter 1 of such Code is amended by
			 striking the item relating to section 85.
					(4)The table of
			 sections for subpart B of part III of subchapter A of chapter 61 of such Code
			 is amended by striking the item relating to section 6050B.
					(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 received after December 31, 2007.
				IIISafety Net Review
			 Commission
			301.EstablishmentThe Secretary of Labor shall establish an
			 advisory commission to be known as the Safety Net Review
			 Commission (hereinafter in this title referred to as the
			 Commission).
			302.FunctionIt shall be the function of the Commission
			 to evaluate the unemployment compensation program, the Trade Adjustment
			 Assistance program, the Job Corps program, a program under the Workforce
			 Investment Act, and other employment assistance programs, including the
			 purpose, goals, countercyclical effectiveness, coverage, benefit adequacy,
			 trust fund solvency, funding of State administrative costs, administrative
			 efficiency, and any other aspects of each such program, as well as any related
			 provisions of the Internal Revenue Code of 1986, and to make recommendations
			 for their improvement.
			303.Members
				(a)In
			 generalThe Commission shall consist of 11 members as
			 follows:
					(1)5
			 members appointed by the President, to include representatives of business,
			 labor, State government, and the public.
					(2)3
			 members appointed by the President pro tempore of the Senate, in consultation
			 with the Chairman and ranking member of the Committee on Finance of the
			 Senate.
					(3)3
			 members appointed by the Speaker of the House of Representatives, in
			 consultation with the Chairman and ranking member of the Committee on Ways and
			 Means of the House of Representatives.
					(b)QualificationsIn
			 appointing members under paragraphs (2) and (3) of subsection (a), the
			 President pro tempore of the Senate and the Speaker of the House of
			 Representatives shall each appoint—
					(1)1
			 representative of the interests of business,
					(2)1
			 representative of the interests of labor, and
					(3)1
			 representative of the interests of State governments.
					(c)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made.
				(d)ChairmanThe
			 President shall appoint the Chairman of the Commission from among its
			 members.
				304.Staff and other
			 assistance
				(a)In
			 generalThe Commission may engage any technical assistance
			 (including actuarial services) required by the Commission to carry out its
			 functions under this title.
				(b)Assistance from
			 Secretary of LaborThe Secretary of Labor shall provide the
			 Commission with any staff, office facilities, and other assistance, and any
			 data prepared by the Department of Labor, required by the Commission to carry
			 out its functions under this title.
				305.CompensationEach member of the Commission—
				(1)shall be entitled
			 to receive compensation at the rate of pay for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code, for each day
			 (including travel time) during which such member is engaged in the actual
			 performance of duties vested in the Commission; and
				(2)while engaged in
			 the performance of such duties away from such member's home or regular place of
			 business, shall be allowed travel expenses (including per diem in lieu of
			 subsistence) as authorized by section 5703 of such title 5 for persons in the
			 Government employed intermittently.
				306.ReportNot later than 6 months after the date of
			 the enactment of this Act, the Commission shall submit to the President and the
			 Congress a report setting forth the findings and recommendations of the
			 Commission as a result of its evaluation under this title.
			307.TerminationThe Commission shall terminate 2 months
			 after submitting its report pursuant to section 306.
			
